            Case 1:19-cr-00064-GHW Document 25 Filed 05/03/19 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 05/03/19
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :         ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

           Trial in this matter will commence on January 21, 2020 at 9:00 a.m. The trial will take place

in Courtroom 12C of the United States District Court for the Southern District of New York,

Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

           The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than November 8, 2019. If any motions

in limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed.

           The parties are further directed to submit (1) a brief, mutually acceptable description of the

case, to be read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to

be read to the jury as part of the Court’s initial instructions prior to opening statements, no later

than November 8, 2019. If the parties are unable to agree on the language of such a short overview

of the applicable law, they are directed to notify the Court of that fact by the same date.
       Case 1:19-cr-00064-GHW Document 25 Filed 05/03/19 Page 2 of 2



      The Court will hold a final pretrial conference in this matter on January 7, 2020 at 4:00 p.m.

      SO ORDERED.

Dated: May 3, 2019
New York, New York                                    __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                 2
